Case 17-70280-hdh13 Doc 58 Filed 06/19/20           Entered 06/19/20 09:03:41       Page 1 of 4
Robert B. Wilson
Chapter 13 Trustee
1407 Buddy Holly Avenue
Lubbock, TX 79401-9401
(806)748-1980 Phone
(806)748-1956 Fax

                          IN THE UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF TEXAS
                                   WICHITA FALLS DIVISION

IN RE:
    KERBY ELDON RODGERS
    BERTHA ELAINE RODGERS                           Case No: 17-70280

      Debtors                                       Hearing Date: July 15, 2020
                                                    Hearing Time: 10:00 AM



                                     NOTICE OF MOTION

TO:      ALL PARTIES LISTED ON THE ATTACHED CERTIFICATE OF SERVICE

         PLEASE TAKE NOTICE that on June 19, 2020, Robert B. Wilson, Standing Chapter 13

Trustee, in the captioned case filed with the United States Bankruptcy Court for the Northern

District of Texas (the “Bankruptcy Court”) the attached Trustee’s Motion to Determine

Debtor(s)’ cure of Default and Payments of All Required Post-Petition Amounts Under

Bankruptcy Rule 3002.1(h) (the “Motion”).

         PLEASE TAKE FURTHER NOTICE that a hearing will be held at 10:00 AM,

07/15/2020. A pre-hearing will be held at 8:30 AM on 07/15/2020.




Date: June 19, 2020                                      /s/ Robert B. Wilson
                                                         Robert B. Wilson, Bar # 21715000
                                                         Chapter 13 Trustee
                                                         Marc McBeath, Bar # 13328600
                                                         Staff Attorney
Case 17-70280-hdh13 Doc 58 Filed 06/19/20            Entered 06/19/20 09:03:41        Page 2 of 4
Robert B. Wilson
Chapter 13 Trustee
1407 Buddy Holly Avenue
Lubbock, TX 79401-9401
(806)748-1980 Phone
(806)748-1956 Fax

                          IN THE UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF TEXAS
                                   WICHITA FALLS DIVISION

IN RE:
    KERBY ELDON RODGERS
    BERTHA ELAINE RODGERS                            Case No: 17-70280

    Debtors                                          Hearing Date: July 15, 2020
                                                     Hearing Time: 10:00 AM

       TRUSTEE’S MOTION TO DETERMINE DEBTOR(S)’ CURE OF DEFAULT AND
     PAYMENT OF ALL REQUIRED POST-PETITION AMOUNTS UNDER BANKRUPTCY
                               RULE 3002.1(h)

       NOW COMES ROBERT B. WILSON, STANDING CHAPTER 13 TRUSTEE, and files
this Motion to Determine Debtor(s)’ Cure of Default and Payment of All Required Post-Petition
Amounts Under Bankruptcy Rule 3002.1(h), and in support of his motion, would respectfully
show the court the following:

    1. This is a Chapter 13 case involving a claim secured by a security interest in the
       debtor(s)’ principal residence and provided for under §1322(b)(5). Bankruptcy Rule
       3002.1(a).
    2. Debtor(s) completed all payments under the plan, and Trustee filed and served the
       appropriate parties the Notice of Final Cure on 06/01/2020.
    3. On 06/15/2020, the holder of the claim secured by a lien on debtor(s)’ principal
       residence filed a response to the Notice of Final Cure indicating that debtors (s) had not
       paid in full the amount required to cure the default and/or that debtor(s) is not otherwise
       current on all payments consistent with §1322(b)(5) of the Code.
    4. Trustee requests that after notice and hearing, the Bankruptcy Court determine whether
       the debtor(s) has cured the default and paid all required post-petition amounts.

    WHEREFORE, PREMISES CONSIDERED, Robert B. Wilson, Chapter 13 Trustee, prays
that after notice and hearing, the Bankruptcy Court determine whether debtor (s) has cured the
default and paid all required post-petition amounts and for such other and further relief to which
the Trustee may be justly entitled.


Date: June 19, 2020                                        Respectfully Submitted,


                                                           /s/ Robert B. Wilson
                                                           Robert B. Wilson, Bar # 21715000
                                                           Chapter 13 Trustee
                                                           Marc McBeath, Bar # 13328600
                                                           Staff Attorney
Case 17-70280-hdh13 Doc 58 Filed 06/19/20                Entered 06/19/20 09:03:41              Page 3 of 4



                                       NOTICE OF HEARING


A HEARING SHALL BE HELD ON 07/15/2020, AT 10:00 AM AT THE FOLLOWING
ADDRESS:

VIDEO                                                    LIVE
US COURTHOUSE ROOM 216A                                  US COURTHOUSE ROOM 222
10TH AND LAMAR STREETS                                   10TH & LAMAR STREETS
WICHITA FALLS, TX 76301                                  WICHITA FALLS, TX 76301


A PRE-HEARING CONFERENCE SHALL BE HELD ON 07/15/2020, AT 8:30 AM. THE
HEARING AND PRE-HEARING WILL BE HELD AT:


PRE-HEARING
US COURTHOUSE ROOM 303
10TH AND LAMAR STREETS
WICHITA FALLS, TX 76301


                                     CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing Motion was this date served on the following parties
electronically or at the addresses listed below by U.S. First Class mail:


KERBY ELDON RODGERS, BERTHA ELAINE RODGERS, PO BOX 517, HENRIETTA, TX 76365

ELECTRONIC SERVICE - MONTE J WHITE, ATTORNEY AT LAW, 1106 BROOK AVE HAMILTON
   PLACE, WICHITA FALLS, TX 76301

CARRINGTON MORTGAGE SERVICES LLC, 1600 S DOUGLASS RD, ANAHEIM, CA 92806

CITIFINANCIAL, PO Box 9001041, LOUISVILLE, KY 40290 -1041

LINEBARGER GOGGAN BLAIR & SAMPSON LLP, 2777 N STEMMONS FREEWAY SUITE 1000,
   DALLAS, TX 75207

One Main Financial/fka Citifinancial, 4214 Kell Blvd Suite 107, Wichita Falls, TX 76309 -4819

ONEMAIN FINANCIAL, PO BOX 140489, IRVING, TX 75014 -0489

SHAPIRO SCHWARTZ LLP, 13105 NORTHWEST FREEWAY, SUITE 1200, HOUSTON, TX 77040
Case 17-70280-hdh13 Doc 58 Filed 06/19/20   Entered 06/19/20 09:03:41   Page 4 of 4



Date: June 19, 2020
                                                 /s/ Robert B. Wilson
                                                Robert B. Wilson, Bar # 21715000
                                                Chapter 13 Trustee
                                                Marc McBeath, Bar # 13328600
                                                Staff Attorney
